Filed 4/29/21 P. v. Spinardi CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                 A160207

 v.                                                                    (Mendocino County
 JOHN ROBERT SPINARDI,                                                 Super. Ct. No. SCUK-CRCR-20-
                                                                       34001)
             Defendant and Appellant.


         Defendant pled no contest to attempted vehicle theft with a prior and
misdemeanor petty theft. The trial court imposed an 18-month split
sentence, half to be served in jail and the other half on mandatory
supervision. As a condition of mandatory supervision, the court ordered
defendant to cooperate with evidence-based practices “including but not
limited to: Geo Reentry Services, workbooks, journals, GPS monitoring.” The
court also ordered defendant to pay a $50 fee for payment of fines and
penalty assessments in installments (installment fee) pursuant to Penal
Code1 section 1205, and imposed a monthly supervision fee and a fee for each
supplemental report prepared after a violation of mandatory supervision.
Defendant contends the evidence-based practices condition was


       All statutory references are to the Penal Code unless otherwise
         1

indicated.
unconstitutionally vague, the $50 installment fee was unauthorized, and the
court failed to state the statutory bases for imposition of the supervision and
supplemental report fees.
      We agree that the evidence-based practices condition, as currently
worded, is vague, and accordingly, modify the condition. Additionally, we
strike the $50 installment payment fee because the restitution fines imposed
by the court are not subject to assessments covered by section 1205. We
modify the mandatory supervision order to reflect section 1203.1b as the
statutory basis for the supervision and supplemental report fees. In all other
respects, the judgment is affirmed.
                               I. BACKGROUND2
      Defendant was charged in a complaint with attempted vehicle theft, a
felony (§ 664, Veh. Code, § 10851, subd. (a); count one), petty theft, a
misdemeanor (§ 484, subd. (a); count two), and possession of
methamphetamine, a misdemeanor (Health & Saf. Code, § 11377, subd. (a);
count three).
      The prosecution later amended the complaint to add a fourth count,
attempted vehicle theft with a prior (§§ 664, 666.5). Pursuant to a plea
agreement for an 18-month split sentence, half to be served in jail and the
other half on mandatory supervision, defendant pled no contest to attempted
vehicle theft with a prior (count four) and petty theft (count two). The court
granted the prosecution’s motion to dismiss the remaining counts.
      The parties and the court subsequently agreed they needed to amend
count four, attempted vehicle theft with a prior, to include a reference to
Vehicle Code section 10851, the substantive offense of vehicle theft. To
resolve the issue, the court modified defendant’s plea form to change count

      2   The underlying facts are irrelevant to the issues raised in this appeal.


                                         2
four to Penal Code section 664/Vehicle Code section 10851/Penal Code
section 666.5, attempted vehicle theft with a prior felony for the same. After
being advised of his rights and waiving them, defendant pleaded no contest to
that count as amended.
      At the same hearing, the court imposed the agreed-upon 18-month split
sentence for attempted vehicle theft with a prior—nine months in jail and
nine months’ execution of sentence suspended with the term to be served on
mandatory supervision—and six months for petty theft to be served
concurrently. The court further imposed several conditions of mandatory
supervision, including No. 45 on the mandatory supervision order, which, as
more fully explained below, required defendant to cooperate with “evidence
based practices” as directed by his probation officer. Defendant was ordered
to pay a $600 restitution fine (§ 1202.4) and the court imposed but stayed a
mandatory supervision revocation restitution fine in the same amount
(§ 1202.45). The court also ordered defendant to pay, among other fines and
fees, a $92-per-month supervision fee, a $237 fee for each supplemental
report prepared after a violation of mandatory supervision, and a $50 fee for
the payment of fines and penalty assessments in installments.
      The trial court granted defendant’s request for a certificate of probable
cause.
                              II. DISCUSSION
A. Mandatory Supervision Condition No. 45
      At sentencing the trial court imposed conditions of mandatory
supervision including, without objection, condition No. 45: “You shall
cooperate fully with evidence based practices as directed by your Probation
Officer, (including but not limited to: Geo Reentry Services, workbooks,




                                       3
journals, GPS monitoring) and remain working constructively within that
program until completion or agreed upon timeframe.”
      Section 17.5, subdivision (a)(9) defines “ ‘Evidence-based practices’ ” as
“supervision policies, procedures, programs, and practices demonstrated by
scientific research to reduce recidivism among individuals under probation,
parole, or post release supervision.”
      Defendant contends mandatory supervision condition No. 45 should be
modified because the phrase “ ‘including but not limited to:’ renders the
condition unconstitutionally vague.” Specifically, he argues this condition is
not “sufficiently precise” because the phrase “including but not limited to”
indicates this list of evidence-based practices from which defendant’s
probation officer may choose is only a partial one. In other words, defendant
is left to guess what other evidence-based practices his probation officer
might require. He requests we strike that phrase thereby limiting the
required evidence-based practices to those presently designated in condition
No. 45.
      1. Forfeiture
      Respondent maintains we need not reach the merits because defendant
forfeited his vagueness claim in the trial court since he objected to the other
mandatory supervision conditions but not to condition No. 45, and the
vagueness claim does not present a pure question of law that can be resolved
without reference to the record to determine the parties’ understanding of
condition No. 45. We disagree with respondent on both counts.
      A defendant may raise for the first time on appeal a facial
constitutional defect in a probation condition which claim involves “ ‘ “pure
questions of law that can be resolved without reference to the particular
sentencing record developed in the trial court.” ’ ” (In re Sheena K. (2007)



                                        4
40 Cal.4th 875, 889 (Sheena K.).) A facial constitutional challenge to the
“phrasing or language of a probation condition . . . does not require scrutiny
of individual facts and circumstances but instead requires the review of
abstract and generalized legal concepts—a task that is well suited to the role
of an appellate court.” (Id. at p. 885.) Particularly, in Sheena K., our
Supreme Court held a constitutional challenge to a probation condition based
on vagueness or overbreadth may be reviewed on appeal if it presents an
error that is a “pure question of law, easily remediable on appeal by
modification of the condition.” (Id. at p. 888.)
      In contrast, a constitutional defect that is “correctable only by
examining factual findings in the record or remanding to the trial court for
further findings” is subject to forfeiture if the claim was not raised in the trial
court. (Sheena K., supra, 40 Cal.4th at p. 887.) Stated another way, not “ ‘all
constitutional defects in conditions of probation may be raised for the first
time on appeal, since there may be circumstances that do not present “pure
questions of law that can be resolved without reference to the particular
sentencing record developed in the trial court.” ’ ” (Id. at p. 889.)
      Such is not the case here. First, respondent fails to adequately explain
why defendant’s objections to several supervision conditions and seeking
clarification on other conditions except him from the established rule that
forfeiture does not apply when a defendant claims a condition is
unconstitutionally vague on its face. Moreover, the fact defendant objected to
and sought clarification regarding several other conditions has no relevance
to his facial challenge to condition No. 45. Nor does respondent cite to any
case in which such an exception has been applied in similar circumstances.
Second, respondent fails to explain why condition No. 45 “cannot be
considered in isolation without reference to the sentencing record.” Indeed,



                                        5
respondent has not directed us to, and we have not found, any specific
portions of the sentencing record requiring us to engage in a factual
evaluation of the vagueness challenge to condition No. 45.
      In short, defendant did not forfeit his claim alleging mandatory
supervision condition No. 45 was unconstitutionally vague by not objecting to
the reasonableness of the condition at the sentencing hearing. Defendant’s
constitutional claim presents a pure question of law without needed reference
to the sentencing record and is properly resolved on appeal.
      2. Mandatory Supervision Condition No. 45 is
         Unconstitutionally Vague
      The underpinning of a vagueness challenge is the due process concept
of “fair warning.” (People v. Castenada (2000) 23 Cal.4th 743, 751.) The rule
of fair warning consists of “the due process concepts of preventing arbitrary
law enforcement and providing adequate notice to potential offenders.”
(Ibid.) The vagueness doctrine bars enforcement of “ ‘a statute which either
forbids or requires the doing of an act in terms so vague that men [and
women] of common intelligence must necessarily guess at its meaning and
differ as to its application.’ ” (People ex. Rel. Gallo v. Acuna (1997) 14 Cal.4th
1090, 1115.)
      We review constitutional challenges to probation conditions de novo.
(In re Shaun R. (2010) 188 Cal.App.4th 1129, 1143.)
      Respondent concedes that if defendant, as we have found, did not
forfeit his vagueness challenge to condition No. 45, this condition should be
“clarified.”
      We begin by agreeing with defendant and respondent that this
condition needs to be modified because the “included but not limited to”
designation of evidence-based practices does not place a limit on the type of
programming with which defendant may be required to cooperate. As noted,


                                        6
the sentencing record does not clarify the condition. This lack of clarification
is not surprising because the parties were focused primarily on the possibility
defendant might resume using narcotics. The court was concerned
defendant’s alcohol and drug use were linked. As a result, the court imposed
a total alcohol abstention clause and prohibited defendant from using
marijuana without medical authorization. It is thus unclear what other
kinds of evidence-based practices, given the concern about defendant’s abuse
of alcohol and drugs, the probation department will mandate in addition to
those mentioned in condition No. 45.
      Because the condition in its present form could be interpreted to
require defendant to participate in other unspecified, evidence-based
practices, it does not provide defendant fair warning of what is required of
him. He thus asks us, with the concurrence of respondent, to eliminate the
phrase “including but not limited to.” Defendant suggests mandatory
supervision condition No. 45 be modified to state: “ ‘You shall cooperate fully
with evidence based practices as directed by your Probation Officer, (Geo
Reentry Services, workbooks, journals, GPS monitoring) and remain working
constructively within that program until completion or agreed upon
timeframe.’ ”
      While we agree with defendant’s suggestion of deleting “including but
not limited to,” from condition No. 45, we also see no logical reason for
including the very broad and vague term of “evidence based practices.” We
shall therefore modify condition No. 45 as follows: “As directed by your
probation officer, you shall cooperate fully in Geo Reentry Services,
workbooks, journals, GPS monitoring, and remain working constructively
within that program until completion or agreed-upon timeframe.” As worded,




                                       7
there should be no confusion as to which evidence-based practices defendant
is subject.
B. The $50 Installment Payment Fee
       The trial court imposed a restitution fine of $600 (§ 1202.4) and
imposed and stayed a mandatory supervision revocation restitution fine
(§ 1202.45, subds. (b) & (c)). The supervision order also stated, “Although not
a condition of Mandatory Supervision, if the fines and penalty assessments
specified in this Order are paid in installments, you shall pay a $50.00
installment payment fee pursuant to Section 1205.” The court, however, did
not order defendant to pay fines in installments.
       Defendant claims the $50 installment payment fee was unauthorized
and should be stricken because he was “not subject to a fine or penalty
assessment covered by section 1205.” As discussed further, we agree.
       Several subdivisions of section 1205 address the payment of fines. We
begin our discussion with a review of the subdivisions pertinent to the issue
of whether defendant is required to pay the court-ordered $50 installment
fee.
       Section 1205, subdivision (e) provides in part: “The defendant shall pay
. . . a fee for the processing of installment accounts. This fee shall equal the
administrative and clerical costs, as determined by the board of supervisors,
or by the court, depending on which entity administers the account.” The
subdivision further provides that if the fee is not paid in installments, the
defendant shall pay a fee “for the processing of the accounts receivable,” not
to exceed $30. (§ 1205, subd. (e).)
       Subdivision (c) of section 1205 provides: “This section applies to any
violation of any of the codes or statutes of this state punishable by a fine or
by a fine and imprisonment.” Reading subdivision (c) in conjunction with



                                        8
subdivision (e), respondent asserts defendant was required to pay a $30 fee
for the processing of his accounts receivable because the court did not order
him to make installment payments.
      However, section 1205, subdivision (f) states, “This section shall not
apply to restitution fines and restitution orders.”
      We have found no published cases interpreting these three
subdivisions. Hence, we must conduct a statutory construction of these
provisions. “As with any statutory construction inquiry, we must look first to
the language of the statute. ‘To determine legislative intent, a court begins
with the words of the statute, because they generally provide the most
reliable indicator of legislative intent.’ [Citation.] If it is clear and
unambiguous our inquiry ends. There is no need for judicial construction and
a court may not indulge in it. [Citation.] ‘If there is no ambiguity in the
language, we presume the Legislature meant what it said and the plain
meaning of the statute governs.’ ” (Diamond Multimedia Systems, Inc. v.
Superior Court (1999) 19 Cal.4th 1036, 1047.) “The fundamental task of
statutory construction is to ‘ascertain the intent of the lawmakers so as to
effectuate the purpose of the law.’ ” (People v. Cruz (1996) 13 Cal.4th 764,
774–775.)
      Under the plain language of the statute, defendant appears to be
correct. Subdivision (f) of section 1205 provides an exception to
subdivision (c)’s application of section 1205 to “any of the codes and statutes
of this state punishable by a fine . . . .” (§ 1205, subd. (c).) Accordingly,
section 1205, subdivision (e) applies only in cases involving the imposition of
fines other than restitution fines. Here, the only fines imposed on defendant
were restitution fines which were not subject to the subdivision (e)
administrative or installment fees. Simply put, the restitution fines are



                                         9
excluded from section 1205, which expressly states that it “shall not apply to
restitution fines and restitution orders.” (§ 1205, subd. (f).)
      Since defendant was not subject to a fine covered by section 1205, the
$50 installment fee was unauthorized. Although defendant did not raise this
issue in the trial court, an unauthorized fee is not subject to forfeiture and
can be corrected at any time. (People v. Soto (2016) 245 Cal.App.4th 1219,
1233; People v. Scott (1994) 9 Cal.4th 331, 354.) We shall modify the
judgment accordingly.
C. Failure of the Court to Specify the Statutory Bases for Supervision
   and Supplemental Report Fees
      In the mandatory supervision printed order, defendant was assessed a
$92-per-month supervision fee and a $237 fee for each supplemental report
prepared after a violation of mandatory supervision. Neither the abstract of
judgment nor the supervision order, however, specifies the statutory bases for
those fees. Nor did the trial court specify the statutory bases for the fees.
      Because the failure to specify the statutory bases for the fees imposed
constituted error (People v. Hartley (2016) 248 Cal.App.4th 620, 636),
defendant asks this court to remand to the trial court for it to specify the
statutory bases for the monthly supervision fee and the supplemental report
fee. Respondent argues remand is unnecessary because the statutory basis
for ordering the fees was section 1203.1b, and hence, we can correct the
record without sending the case back to the trial court.
      We conclude remand is not required. As explained in People v. Mitchell
(2001) 26 Cal.4th 181, “ ‘A court has the inherent power to correct clerical
errors in its records so as to make these records reflect the true facts.
[Citations.] . . . The court may correct such errors on its own motion or upon
the application of the parties.’ [Citation.] Courts may correct clerical errors
at any time, and appellate courts . . . that have properly assumed jurisdiction


                                        10
of cases have ordered correction of abstracts of judgments that did not
accurately reflect the oral judgments of sentencing courts.” (Id. at p. 185.)
       Section 1203.1b provides the statutory basis for imposition of the
supervision fee and the fee for each supplemental report prepared after a
violation of the supervision terms, because it authorizes the costs “in any case
in which a defendant . . . receives a term of mandatory supervision.”
(§ 1203.1b, subd. (a).) Here, defendant was sentenced to a split sentence, half
to be served on mandatory supervision. Accordingly, pursuant to
section 1203.1b, we modify the abstract of judgment and supervision order to
reflect a $92-per-month supervision fee and a $237 fee for each supplemental
report prepared after a violation of probation.
                             III. DISPOSITION
      The judgment is affirmed as modified. The trial court is directed to
modify mandatory supervision condition No. 45 to state: “As directed by your
probation officer, you shall cooperate fully in Geo Reentry Services,
workbooks, journals, GPS monitoring, and remain working constructively
within that program until completion or agreed-upon timeframe.” The trial
court is further directed to delete from the mandatory supervision order the
$50 installment payment fee. Finally, we modify the abstract of judgment
and mandatory supervision order to reflect section 1203.1b as the statutory
basis for imposition of the supervision fee and the fee for each supplemental
report prepared after a violation of probation.




                                       11
                          MARGULIES, ACTING P. J.


WE CONCUR:



BANKE, J.



SANCHEZ, J.




A160207
People v. Spinardi




                     12